     Case 4:19-cr-00690-JAS-LCK Document 30 Filed 05/21/19 Page 1 of 3



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9       United States of America,                       No. CR-19-00690-001-TUC-JAS (LCK)
10                    Plaintiff,                         ORDER
11       v.
12       Alexander True Norman,
13                    Defendant.
14
15            The Court, having considered the Government’s motion, Defendant’s response, and
16   Government’s reply (Docs. 22, 23,26), along with relevant statutes and case law, the Court

17   finds,
18            The Government obtained a grand jury indictment against the Defendant which

19   included a forfeiture allegation for the seized property (2018 Honda Civic Sedan, VIN:

20   SHHFK7H47JU224646). (Doc. 10.) The Government represents that it has already taken
21   the seized property into custody for purpose of forfeiture and that it will preserve the seized
22   property until the criminal case and related criminal forfeiture proceedings are resolved.

23   Based on these representations, all that is required pursuant to 21 U.S.C. §853(e) is an order

24   directing the Government to continue to maintain custody of the property until the criminal

25   case in concluded.1 The Court does not find persuasive Defendant’s argument or reasons

26   for returning the seized property back to Defendant only to then issue a restraining order
27   1
       21 U.S.C. § 853(e)(1) provides, “Upon application of the United States, the court may
     enter a restraining order or injunction, require the execution of a satisfactory performance
28   bond, or take any other action to preserve the availability of property described in
     subsection (a) for forfeiture under this section –” (emphasis added).
     Case 4:19-cr-00690-JAS-LCK Document 30 Filed 05/21/19 Page 2 of 3



 1   to protect the seized property. The seized property is already lawfully in the Government’s
 2   possession and the Government has avowed it will preserve the seized property during the
 3   pendency of the criminal proceeding. Assuming a criminal forfeiture order is issued at the
 4   conclusion of the criminal case, any third party claim to the seized property can be
 5   addressed at that time pursuant to Fed.R.Crim.Proc. 32.2(c) and 21 U.S.C. §§ 853(k) and
 6   (n).
 7            Accordingly, it is HEREBY ORDERED, that the United States may maintain
 8   custody of the property that was seized for forfeiture in this case.
 9            IT IS FURTHER ORDERED that in applying for and obtaining this Order, the
10   Government has complied with the requirements of 18 U.S.C. § 983(a)(3)(B)(ii)(II)
11   regarding the preservation of property for the purpose of criminal forfeiture.
12            THEREFORE, WHEREAS, the property in question includes the following asset:
13   one (1) 2018 Honda Civic passenger car, VIN: SHHFK7H47JU224646; and
14            WHEREAS, the seized property is already in the lawful custody of the Government;
15   and
              WHEREAS, the Government has represented to the Court that it will maintain and
16
17   preserve the seized property throughout the pending criminal case so that it will
18   be available for forfeiture; and
19            WHEREAS, 18 U.S.C. § 983(a)(3)(B)(ii)(II), which is applicable to this
20   case, requires that the Government, in order to maintain custody of property for the
21   purpose of criminal forfeiture, must take steps to preserve the property under 21 U.S.C. §
22   853; and
23         WHEREAS, § 853(e)(1) authorizes the Court to take any action necessary to
24   preserve the availability of property,

25            IT IS HEREBY ORDERED, that the United States and its agencies, including the

26   Homeland Security Investigations-ICE, are authorized to maintain and preserve the seized

27   property until the conclusion of the instant criminal case, pending further Order of this

28   Court,



                                                 -2-
     Case 4:19-cr-00690-JAS-LCK Document 30 Filed 05/21/19 Page 3 of 3



 1         AND IT IS FURTHER ORDERED, that this Order satisfies the requirements
 2   described in 18 U.S.C. § 983(a)(3)(B)(ii)(II).
 3
 4         Dated this 20th day of May, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
